Citation Nr: 0602355	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for hearing loss, right 
ear. 

3.  Entitlement to service connection for tinea pedis, 
onychomycosis, urticaria and tinea corpus. 

4.  Entitlement to a higher initial evaluation for left 
shoulder rotator cuff tear with secondary outlet impingement 
syndrome, evaluated as 0 percent disabling from August 1, 
1998, and 20 percent disabling from May 12, 2004.  

5.  Entitlement to a higher initial evaluation for low back 
strain, evaluated as 0 percent disabling from August 1, 1998, 
10 percent disabling from December 12, 2002, and 20 percent 
disabling from May 12, 2004.  

6.  Entitlement to an initial compensable evaluation left 
ethmoid sinusitis.

7.  Entitlement to an initial compensable evaluation for 
headaches.

8.  Entitlement to an effective date prior to October 20, 
2003, for a grant of service connection for tinnitus.

9.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1984 to July 1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The claims of entitlement to service connection for a neck 
disorder, entitlement to service connection for hearing loss, 
right ear, entitlement to service connection for tinea pedis, 
onychomycosis, urticaria and tinea corpus, entitlement to a 
higher initial evaluation for left shoulder rotator cuff tear 
with secondary outlet impingement syndrome, evaluated as 0 
percent disabling from August 1, 1998, and 20 percent 
disabling from May 12, 2004, entitlement to a higher initial 
evaluation for low back strain, evaluated as 0 percent 
disabling from August 1, 1998, 10 percent disabling from 
December 12, 2002, and 20 percent disabling from May 12, 
2004, entitlement to an initial compensable evaluation for 
left ethmoid sinusitis, and entitlement to an initial 
compensable evaluation for headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

In written statements submitted in April 2005 and November 
2005, the veteran's representative raises additional claims 
for review, including entitlement to the reopening of a 
previously denied claim for service connection for a mental 
disorder and entitlement to service connection for 
arteriosclerosis on a presumptive basis.  The Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to an effective date 
prior to October 20, 2003, for a grant of service connection 
for tinnitus and entitlement to an initial evaluation in 
excess of 10 percent for tinnitus.

2.  The RO received the veteran's initial claim for service 
connection for tinnitus in August 1998.  

3.  The RO denied that claim in a rating decision dated in 
January 1999.

4.  The RO notified the veteran of the January 1999 rating 
decision, but the veteran did not appeal that portion of the 
decision denying service connection for tinnitus.  

5.  The RO received from the veteran another claim for 
service connection for tinnitus on October 20, 2003, which it 
granted in a rating decision dated in August 2004, effective 
from October 20, 2003.  

6.  The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum evaluation allowed under The Schedule 
for Rating Disabilities for claims filed after June 13, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to October 20, 2003, for a grant of service connection for 
tinnitus have not been met.  U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400 (2005).

2.  There is no legal basis upon which to award the veteran a 
higher initial evaluation for tinnitus.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.10, 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims of entitlement to an effective date prior to October 
20, 2003, for a grant of service connection for tinnitus and 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, VA has strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his claim for service 
connection for tinnitus, after the filing of the notice of 
disagreement, the veteran was not entitled to additional VCAA 
notice pertaining to his newly raised claims for an earlier 
effective date and a higher initial evaluation.  Instead, to 
ensure the veteran was adequately informed, VA was required 
to issue a statement of the case, which notified the veteran 
of the law and regulations pertinent to his appeal and the 
evidence upon which the RO relied in assigning the initial 
evaluation and effective date at issue.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, the RO provided the veteran 
such a statement of the case in April 2005, thereby 
satisfying the notice requirements of the VCAA, as 
interpreted in VAOPGCPREC 8-2003.   

B.  Duty to Assist

VA made reasonable efforts to identify relevant records to be 
obtained in support of the claims of entitlement to an 
effective date prior to October 20, 2003, for a grant of 
service connection for tinnitus and entitlement to an initial 
evaluation in excess of 10 percent for tinnitus.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, the 
veteran did not report any sources of such evidence.  The RO 
did not conduct medical inquiry in support of these claims, 
because, as explained below, medical information was not 
necessary to decide such claims.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Earlier Effective Date 

The veteran seeks an earlier effective date for a grant of 
service connection for tinnitus.  Under the laws administered 
by VA, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2005).  

Generally, the effective date of the grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  Where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme). To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO received the veteran's initial claim for 
service connection for tinnitus in August 1998.  The RO 
denied this claim and many others in a rating decision dated 
in January 1999.  The RO notified the veteran of the January 
1999 rating decision, but the veteran did not appeal that 
portion of the decision denying service connection for 
tinnitus.  The January 1999 rating decision is thus final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1998).  To be reopened, the veteran was then 
required to submit new and material evidence.

The veteran did not submit another claim for service 
connection for tinnitus, formal or otherwise, until October 
20, 2003.  On that date, the RO received from the veteran's 
representative a written statement disputing the January 1999 
rating decision and requesting the RO to consider such a 
claim.  The RO granted this claim in a rating decision dated 
in August 2004, effective from October 20, 2003.  

According to the veteran's and his representative's written 
statements submitted during the course of this appeal, the 
Board should not consider the RO's January 1999 rating 
decision final because: (1) at the time the RO rendered that 
decision, there was evidence in the claims file establishing 
that the veteran had tinnitus in service and seven months 
after discharge; and (2) when the RO eventually granted the 
veteran service connection for tinnitus in a rating decision 
dated in August 2004, the RO based its grant on the same 
evidence that was in the claims file in January 1999.  

The Board acknowledges the veteran's contentions.  However, 
after the RO denied the veteran's claim in January 1999, it 
notified the veteran of the denial and provided him the 
information necessary to appeal that decision to the Board.  
The veteran did not, however, do so.  Accordingly and as 
previously indicated, that decision is final.  

In light of the fact that the veteran did not file a claim 
for service connection for tinnitus any time after the RO's 
January 1999 rating decision, which is final, but before 
October 20, 2003, the Board concludes that the criteria for 
entitlement to an effective date prior to October 20, 2003, 
for a grant of service connection for tinnitus have not been 
met.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of this claim.  Rather, the preponderance of 
the evidence is against the claim; it must therefore be 
denied.

B.  Higher Initial Evaluation

The veteran seeks a higher initial evaluation for his 
service-connected tinnitus on the basis that the 10 percent 
evaluation assigned that disability does not adequately 
reflect the severity thereof.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's tinnitus as 
10 percent disabling under Diagnostic Code (DC) 6260.  For 
all claims filed on or after June 13, 2003, this DC provides 
that a 10 percent evaluation is assignable for recurrent 
tinnitus.  38 C.F.R. § 4.87, DC 6260.  It also provides that 
only a single evaluation may be assigned for recurrent 
tinnitus whether the sound is perceived in one ear, both ears 
or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2005).  

The veteran's representative alleges that the veteran is 
entitled to two separate 10 percent evaluations for tinnitus, 
one for each ear, under Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. Apr. 5, 2005).  He intimates that the 
aforementioned regulation does not apply in this case given 
that the veteran filed his claim for service connection for 
tinnitus prior to June 2003.

In Smith v. Nicholson, the Court reversed a decision, in 
which the Board concluded that no more than a single 10 
percent disability evaluation could be assigned tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  Such claims have been identified as: (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and 
(2) all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veteran's tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, DC 6260. 

Contrary to the representative's assertion, the veteran's 
claim is not affected by Smith.  As indicated in the prior 
section of this decision, although the veteran filed a claim 
for service connection for tinnitus in August 1998, the RO 
denied that claim in a rating decision dated in January 1999 
and the veteran did not appeal that decision to the Board.  
The January 1999 decision is thus final and the claim 
pertinent in this case is that which was received at the RO 
in October 2003.  

Given the date the RO received the veteran's second claim for 
service connection for tinnitus, from which this appeal 
ensues, the Board finds that the veteran is in receipt of the 
maximum evaluation allowed for tinnitus under the rating 
schedule.  Based on this finding, the Board concludes that 
there is no legal basis upon which to award the veteran a 
higher initial evaluation for tinnitus in each ear for a 
claim filed after June 13, 2003.  Inasmuch as the law and not 
the evidence is dispositive in this case, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to October 20, 2003, for a grant of 
service connection for tinnitus is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

The veteran claims that he is entitled to service connection 
for a neck disorder, right ear hearing loss and a skin 
disorder, to include tinea pedis, onychomycosis, urticaria 
and tinea corpus.  He also claims that he is entitled to 
higher initial evaluations for left shoulder and low back 
disorders, sinusitis, and headaches.  Additional action is 
necessary before the Board can decide these claims.

First, in August 2005, after the veteran's claims file had 
been transferred to the Board, the veteran submitted 
evidence, specifically, a statement from his employment 
supervisor, to the RO in support of his claim for a higher 
initial evaluation for a low back disorder.  The RO 
transferred this evidence to the Board without considering it 
in the first instance.  There is no indication in the record 
that the veteran is waiving his right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of his claim for a higher initial 
evaluation for a low back disorder.

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With regard to the claims discussed in this section 
of the decision, VA has not yet satisfied its duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's neck, hearing, skin, left 
shoulder, low back, sinuses and neurological system are 
necessary before the Board can proceed.  

Since 1998, the RO has afforded the veteran multiple VA 
examinations, but the reports of these examinations are 
inadequate to decide the veteran's claims for service 
connection and higher initial evaluations for left shoulder, 
low back and sinus disorders and headaches.  First, therein, 
the VA examiners do not discuss whether any neck or skin 
disorder shown to exist is etiologically related to the 
veteran's active service, during which the veteran complained 
of and received treatment for neck and skin problems, or, as 
alleged in a VA Form 646 dated in July 2005, to his service-
connected low back disorder and/or headaches.  They also do 
not discuss whether, as alleged in a written statement 
received in November 2004, the veteran's right ear hearing 
loss is related to his service-connected tinnitus.  Second, 
since the most recent examinations conducted in May 2004, the 
veteran's representative has argued that many months have 
passed and that the veteran's service-connected disabilities 
have become more severe.  Given the foregoing, additional 
examinations are necessary so that examiners can provide 
opinions regarding the etiology and severity of the disorders 
at issue in this remand.  

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded VA orthopedic and 
neurological examinations for two 
purposes: (i) to determine the etiology 
of any neck disorder shown to exist; and 
(ii) to determine the severity of the 
veteran's service-connected left shoulder 
and low back disorders and headaches.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any neck disorder shown 
to exist; 

b) opine whether any such disorder 
is at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's period of 
active service, including documented 
in-service neck complaints, or his 
service-connected low back disorder 
and/or headaches; 

c) diagnose any left shoulder 
disorder, low back disorder and/or 
headaches shown to exist; 

d) identify the nature, frequency, 
severity and duration of all 
manifestations of the left shoulder 
disorder, low back disorder, and 
headaches; 

e) specifically indicate whether the 
veteran has limitation of motion of 
the left arm midway between the side 
and shoulder level, or limitation of 
motion of the left arm to 25 degrees 
from the side; 

f) specifically indicate whether the 
veteran has ankylosis of the left 
shoulder or low back, and if so, 
describe the nature thereof; 

g) if appropriate, identify any 
functional impairment caused by the 
veteran's low back disorder due to 
disc disease and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
such disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

h) consider whether either the 
veteran's left shoulder disability, 
or his low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

i) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

j) identify any evidence of 
neuropathy or other nerve 
involvement due to the left shoulder 
and/or low back disability, to 
include reflex changes; 

k) objectively confirm whether the 
veteran has prostrating attacks of 
headaches, and if so, indicate 
whether they occur at least once 
every two months, less frequently, 
or more frequently;

l) describe the individual impact of 
the left shoulder disability, low 
back disability and headaches on the 
veteran's daily activities and 
employability; and 

m) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  AMC should arrange for the veteran to 
be afforded a VA audiological examination 
for the purpose of determining the 
etiology of any right ear hearing loss 
shown to exist.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
right ear hearing loss; 

b) and if so, opine whether such 
loss is at least as likely as not 
(50 percent or greater likelihood) 
related to the veteran's service-
connected tinnitus; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should arrange for the veteran to 
be afforded a VA dermatological 
examination for the purpose of 
determining the etiology of any skin 
disorder shown to exist.  AMC should 
forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
a skin disorder, particularly on the 
feet; 

b) if not, opine whether such a 
disorder exists, but is then 
inactive; 

c) opine whether any such disorder 
is at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's active 
service, including documented in-
service skin complaints; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should arrange for the veteran to 
be afforded a VA examination of the 
sinuses for the purpose of determining 
the severity of the veteran's service-
connected sinusitis.  AMC should forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
sinusitis, including headaches, 
pain, tenderness, purulent discharge 
and crusting; 

b) specifically indicate whether the 
veteran has incapacitating episodes 
of sinusitis yearly, and if so, 
whether such episodes necessitate 
prolonged (four to six weeks) 
antibiotic treatment; 

c) specifically indicate whether the 
veteran's sinusitis has necessitated 
surgery; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Thereafter, AMC should readjudicate 
the veteran's claims based on all of the 
evidence of record, including that which 
was submitted to the RO in August 2004.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, AMC 
should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


